DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 objected to because of the following informalities: Line 8 recites in part: “and a having a second pair of parallel flanges”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cesareo (EP 1795829, hereinafter referred to as “Cesareo”) in view of Au (US 20180224161, hereinafter referred to as “Au”).
Regarding claim 1, Cesareo discloses an adjustable bearing support assembly (Figs 1 and 2, crankpin 3, lower shaft 6 and upper shaft 4) for a  truss foundation supporting a single-axis tracker (Figs 1 and 2, upper shaft 4 with lever 5 allows for east-west orientation rotational changes, see [0017] line 1-6, and because the north/south orientation changes of shaft 6 is only for “seasonal” adjustment rather than day-to-day adjustments, therefore, during many consecutive days for a particular season, the tracker remains in operation as “single-axis” (i.e. east/west rotation) in operation, rather performing dual-axis rotational adjustments every single day.  (Note: more advanced modern commercial two-axis solar tracker is different from Cesareo by providing real-time two-axis rotational movement during each day of the year) Furthermore, the recited “for a truss foundation supporting a single-axis tracker” in preamble is an intended-use feature, but does not further limit the structure of the adjustable bearing support assembly) comprising: a lower portion having a pair of opposing connecting portions adapted to join a pair of adjacent angled truss legs to form the truss foundation 
However, Cesareo fails to disclose a substantially planar mounting surface with at least one adjustment slot formed therein; and an elongated upper portion adapted to support a single-axis tracker bearing housing assembly and having at least one alignment opening for adjusting the bearing housing assembly’s position in a direction of a torque tube of the single-axis tracker with respect to the lower portion via the alignment slot when the upper portion is seated on the mounting surface of the lower portion to compensate for misalignment of the truss foundation in the direction of the torque tube.  
However, Au teaches an adjustable bearing support assembly (Figs 11, 30-32, 55) for a  truss foundation supporting a single-axis tracker ([0079] lines 2-8, first and second ground structures supporting piers of a horizontal tracker apparatus of Fig. 1, see also Figs 30-32 for single-axis rotation capability of the tracker apparatus) comprising: a lower portion (see annotated figure A below) having a substantially planar mounting surface (see annotated figure A below) with at least one adjustment slot formed therein (see annotated figure A below); and an elongated upper portion (see annotated figure A below) adapted to support a single-axis tracker bearing housing assembly (Figs 11 and 12, adjustable bearing support assembly with solar tracker bearing housing assembly; Figs 30-32 single-axis tracker) and having at least one alignment opening (Fig. 59, elongated upper portion has an alignment opening at both ends) for adjusting the bearing housing assembly’s position in a direction of a torque tube of the single-axis tracker with respect to the lower portion (see annotated figure A below; ([0142] lines 3- 9 and Figs 54 and 55, and Fig. 50, it would be obvious and implied that the clamp member movement capability going from first spatial location to  via the alignment slot ([0142] lines 3- 9) when the upper portion is seated on the mounting surface of the lower portion (Fig. 55 alongside annotated figure A below shows bottom ends of upper portion are seated on mounting surface of lower portion, and threaded fastened by nuts/bolts, [0142] lines 3-9) to compensate for misalignment of the truss foundation in the direction of the torque tube (based on ([0142] lines 3- 9 and Figs 54 and 55, and Fig. 50, it would be obvious and implied that the clamp member movement capability going from first spatial location to second spatial location would allow adjustment of the alignment of the truss foundation alongside same extending direction of torque tube to compensate for misalignment thereof.  Meanwhile, Cesareo discloses the crankpin 3 with a lower portion.)
Annotated Figure A of Figure 55 of Au

    PNG
    media_image1.png
    676
    838
    media_image1.png
    Greyscale
 
It would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to replace the crankpin of Cesareo to add on structures of the clamp member and support member with elongated slots of Au based on the motivation or rationale as discussed in [0011] line 1-11 of Au, which explains that solar tracker apparatus has a center of mass with an adjustable hanger assembly ….. and a cylindrical torque tube comprising a plurality of torque tubes configured together in a continuous length from a first end to a second end such that the center of mass is aligned with a center of rotation of the cylindrical torque tubes to reduce a load of a drive motor operably coupled to the cylindrical torque tube.  Thus, the configuration of the support member of Au allows for reduced drive motor load and is much more efficient than the existing crankpin (3) and shafts (4) and (6) setup of Cesareo.
Regarding claim 2, Cesareo fails to disclose further comprising at least one fastener extending through the at least one alignment opening of the upper portion into the at least one adjustment slot of the lower portion, enabling the position of the tracker bearing housing assembly and elongated upper portion relative to the mounting surface to be fixed.  However, Au teaches further comprising at least one fastener extending through the at least one alignment opening of the upper portion (Fig. 55 and [0142]: lines 3-9, pair of nuts and bolts as shown extending through alignment opening of upper portion, see annotated figure A above; Fig. 59, elongated upper portion has an alignment opening at both ends) into the at least one adjustment slot of the lower portion (see annotated figure A above), enabling the position of the tracker bearing housing assembly and elongated upper portion relative to the mounting surface to be fixed (Fig. 55 and Fig. 11, adjustable bearing support assembly and solar tracker bearing housing assembly positions are fixed relative to planar mounting surface, see annotated figure A). 
Regarding claim 7, Cesareo discloses wherein the opposing connecting portions (Fig 2,  crankpin 3 has a pair of raised opposing parts) are adapted to join the pair of adjacent angled truss legs (Figs 1 and 2,  crankpin 3 adapted to join the pair of support legs 2 which are angled and adjacent to one another) so that they straddle an intended tracker row of the tracker ([0015]: a photovoltaic installation formed by several horizontally aligned panels (1) and Fig. 2 shows a tracker). However, Cesareo fails to disclose they straddle an intended North-South oriented tracker row of the single-axis tracker and the at least one of slot in the substantially planar mounting surface extends along the direction of the intended tracker row.  
However, Au teaches they straddle an intended North-South oriented tracker row (Figs 8, 9 and 68, tracker row, [0148] lines 1- 7, “shift the drive device in a north-south direction”) of the single-axis tracker ([0079] lines 2-8, first and second ground structures supporting piers of a horizontal tracker apparatus of Fig. 1, see also Figs 30-32 for single-axis rotation setup of the tracker apparatus) and the at least one of slot in the substantially planar mounting surface (see annotated figure A above) extends along the direction of the intended tracker row (Fig. 55 and paragraph [0142] and Figs 7-9, referring to extending direction of tracker row, multiple sets of support members including slots and mounting surfaces thereof are extended along same extending direction of tracker row; Figs 8, 9 and 68, tracker row). 

Regarding claims 2 and 7, it would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to modify Cesareo by Au based on the motivation or rationale as previously discussed for claim 1 above, thereby omitted herein for brevity.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cesareo (EP 1795829, hereinafter referred to as “Cesareo”) in view of Jones (US 7789356, hereinafter referred to as “Jones”).

Regarding claim 8, Cesareo discloses an adjustable bearing support (Figs 1 and 2, crankpin 3, lower shaft 6 and upper shaft 4) for a mechanically balanced single-axis tracker (Figs 1 and 2, upper shaft 4 with lever 5 allows for east-west orientation rotational changes, see [0017] lines 1-6 and because the north/south orientation changes of shaft 6 is for “seasonal” adjustment rather than day-to-day adjustments, therefore, during typical several consecutive days during each season, the tracker remains in operation as “single-axis” (i.e. east/west rotation) in operation, rather than having to perform dual-axis rotational adjustments every single day. Furthermore, the recited “for a mechanically balanced single-axis tracker” in preamble is an intended-use feature, but does not further limit the structure of the adjustable bearing support.) comprising: a lower portion having a main body, a pair of opposing connecting portions extending away from the main body (Fig 2,  crankpin 3 has a rectangular flat bottom part (main body) and a pair of extending and opposing connected parts extending away from the rectangular flat bottom portion). 

However, Cesareo fails to disclose a substantially planar mounting surface on top of the main body, the planar mounting surface having at least one slot extending therethrough; and an elongated upper portion adjustably seated on the substantially planar mounting surface of the lower portion and adapted to support a bearing housing assembly of a mechanically balanced single-axis tracker, wherein the elongated upper portion comprises a walled channel running substantially its entire length.


    PNG
    media_image2.png
    426
    1058
    media_image2.png
    Greyscale


However, Cesareo modified by Jones teaches a substantially planar mounting surface on top of the main body (Cesareo: Fig 2,  crankpin 3 has a rectangular flat bottom part (main body) that has a substantially planar surface at top, and Jones: Figs 2 and 3, leg support members 12, 14 have planar surface at top), the planar mounting surface having at least one slot extending therethrough (Jones: Figs 2 and 3, top surface of leg support members 12, 14 each have a transverse center slot 12a, 14a); and an elongated upper portion (Figs 1-3, rail member 11) adjustably seated on the substantially planar mounting surface (Figs 1-3, adjusting knobs 17, 19, 11 seated on 12, 14)  of the lower portion (Figs 1-3, 11 sits on slot 12a, 14a) and adapted to support a bearing housing assembly (Jones: Figs 1-3, leg section 27 and pivot mount 28 can be considered bearing housing assembly;  Meanwhile, Cesareo discloses the crankpin 3 with a lower portion) of a mechanically balanced single-axis tracker (Cesareo: Figs 1 and 2, upper shaft 4 with lever 5 allows for east-west orientation rotational changes, see [0017] lines 1-6, during typical several consecutive days during each season, the tracker remains in operation as “single-axis” (i.e. east/west rotation); referring to Fig. 1, the tracker supporting the solar panel is weight-balanced to the extent that solar panel remains supported without tipping over or losing balance), wherein the elongated upper portion (Jones: Figs 1-3, rail member 11 is elongated in shape) comprises a walled channel running substantially its entire length (Jones: Fig. 3, any one of undercut grooves 21, 22, 23 runs entire length of rail member 11). 
It would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to modify Cesareo by Jones based on the advantages of Jones having a wider and thus more-balanced lower portion/leg support member 12, 14 alongside the adjustable knobs 17, 19 working in combination with the undercut grooves 21, 22, 23, along entire length of the rail member 11, which allows the width/distance between leg members 13, 15 to be adjustable or configurable so as to accommodate to support multiple solar panels in the same row of Jones, instead of just supporting one solar panel as taught by Cesareo. 

Regarding claim 9, Cesareo fails to disclose further comprising at least one fastener extending through the elongated upper portion and the at least one slot of the planar mounting surface
However, Jones teaches further comprising at least one fastener (Fig. 3, threadingly engage slide member 19a) extending through the elongated upper portion (Fig. 3, rail member 11) and the at least one slot (Fig. 3, slot 14a) of the planar mounting surface (top surface of leg support member 14). It would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to further modify Cesareo by Jones based on the motivation or rationale as previously discussed for claim 8 above, thereby omitted herein for brevity.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cesareo (EP 1795829, hereinafter referred to as “Cesareo”) in view of Au (US 20180224161, hereinafter referred to as “Au”), and further in view of West (US 20200116394, hereinafter referred to as “West”). 

Regarding claim 6, Cesareo fails to disclose wherein the width of the substantially planar mounting surface of the lower portion is approximately 2/3 the length of the elongated upper portion to prevent mechanical interference with rotating components of the single-axis tracker when the tracker is installed on the truss foundation. 
However, West in paragraph [0055] recognize that mechanical interference with rotating components of the single-axis tracker is an issue and offered a solution in the form of a gap at each location on the torque tube supported by truss foundations.  
While the references Cesareo, Au and West do not specify the specific width of the planar mounting surface of the lower portion and the specific length of the elongated upper portion, it would have been obvious to one of ordinary skill in the art at the time of wherein the width of the substantially planar mounting surface of the lower portion is approximately 2/3 the length of the elongated upper portion to prevent mechanical interference with rotating components of the single-axis tracker.  
Meanwhile, Cesareo discloses when the tracker is installed on the truss foundation (Figs 1 and 2, parts above crankpin 3 and below solar panel 1, including upper shaft 4 with lever 5 can be the tracker, and Fig 2, crankpin 3 has a pair of raised opposing parts joined to a rectangular flat bottom portion thereof adapted to join a pair of legs/individual support 2 to form truss foundation).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cesareo (EP 1795829, hereinafter referred to as “Cesareo”) in view of Jones (US 7789356, hereinafter referred to as “Jones”), as applied to claim 8, and further in view of West (US 20200116394, hereinafter referred to as “West”). 

Regarding claim 10, Cesareo fails to disclose wherein the width of the planar mounting surface is approximately 2/3 the length of the elongated upper portion to prevent mechanical interference with rotating components of the mechanically balanced single-axis tracker when a bearing housing assembly of the tracker is attached to the adjustable bearing support.   

However, West in paragraph [0055] recognize that mechanical interference with rotating components of the single-axis tracker is an issue and offered a solution in the form of a gap at each location on the torque tube supported by truss foundations.  

While the references Cesareo, Jones and West do not specify the specific width of the planar mounting surface of the lower portion and the specific length of the elongated upper portion, it would have been obvious to one of ordinary skill in the art at the time of the invention to change the width of planar mounting surface of lower portion or length of the elongated upper portion, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  It is well known in the art as demonstrated by West that mechanical interference with rotating components of the single-axis tracker is an issue, and can be prevented by performing various structural design changes. Thus, further modification of Cesareo by West teach wherein the width of the planar mounting surface of the lower portion is approximately 2/3 the length of the elongated upper portion to prevent mechanical interference with rotating components of the mechanically balanced single-axis tracker.  In addition, Cesareo modified by Jones when a bearing housing assembly (Jones: Figs 1-3, leg section 27 and pivot mount 28 can be considered bearing housing assembly) of the tracker (Fig. 1 of Cesareo) is attached to the adjustable bearing support (Jones: Figs 1-3, rail member 11 and leg support members 12, 14 and adjustable knobs 17, 19).  It would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to modify Cesareo by Jones based on same rationales as previously discussed claim 8, thereby omitted herein for brevity. 
 
Allowable Subject Matter
Claims 3-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 11-15 are allowable. 
The closest prior art of record including Cesareo, Au, Jones, West and Reed fail to disclose, teach or suggest the following particular subject matter that have been considered as allowable:  wherein the elongated upper portion comprises a walled channel running substantially its entire length;  first pair of parallel flanges attached to and extending above the first main body portion….and a having a second pair of parallel flanges extending below the mounting surface, wherein the first pair of flanges and second pair of flanges are similarly spaced apart so that one pair fits within the other.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DING Y TAN/Examiner, Art Unit 3632      

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632